C. A. 4th Cir. Certiorari granted, cases consolidated, and a total of one hour allotted for oral argument. Briefs of petitioners are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, November 16, 1995. Briefs of respondents are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, December 15, 1995. Reply briefs, if any, are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, January 3, 1996. This Court’s Rule 29.2 does not apply.
Justice Thomas took no part in the consideration or decision of these petitions.